
	
		I
		112th CONGRESS
		2d Session
		H. R. 4601
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on Isobutyl
		  4-hydroxybenzoate and its sodium salt.
	
	
		1.Isobutyl 4-hydroxybenzoate
			 and its sodium salt
			(a)In
			 generalHeading 9902.22.41 of
			 the Harmonized Tariff Schedule of the United States (relating to Isobutyl
			 4-hydroxybenzoate and its sodium salt) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by this section applies to goods entered,
			 or withdrawn from warehouse for consumption, on or after the 15th day after the
			 date of the enactment of this Act.
			
